DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/301,465
This Office Action is responsive to the amended claims of April 21, 2022.
Original claims 1-15 and 18 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/301,465, filed 04/05/2021, as a continuation of PCT/US2019/054627, filed 10/04/2019.  Application PCT/US2019/054627 claims priority from U.S. Provisional Application 62/741,813, filed 10/05/2018 and to 62/879,844, filed 07/29/2019.
The effective filing date is October 5, 2018 as the instant claims are supported by Provisional U.S. 62/741,813.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 21, 2022.
The Examiner has reviewed the claim amendments and Reply of 04/21/2022.
Applicants’ amendment to the Specification of 04/21/2022 is accepted and formally entered into the record.
The prior art rejection (see paragraphs 15-17) of the previous Office Action is withdrawn.  Applicants’ Remarks of 04/21/2022 and amendment to page 5 of the Specification have convinced the Examiner that FOLEY (U.S. 8,436,185 B2) is not self-admitted prior art—at least due to the amended Specification of 04/21/2022 and Remarks of 04/21/2022.  Furthermore, a review of FOLEY does not show teaching/disclosure of “anhydrous” p-toluenesulfonic acid salt of niraparib.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-15 and 18 are allowable as written.
There is no known prior art reference that either teaches or anticipates a stabilized anhydrous p-toluenesulfonic acid salt of niraparib (per base claim 1).
The reference WU (WO2018/183354 A1, referenced in IDS of 07/02/2021), is directed to the polymorphic Forms I, II, and III of p-toluenesulfonic acid salt of niraparib (pages 1-5).
However, WU is a close art and not a prior art reference.  Form I is a monohydrate form and Form II is hydrate form (both do not render obvious or anticipate the instant invention).  Moreover, the Form III is allegedly an anhydrous form but is not a stabilized (emphasis) anhydrous form (as required per instant base claim 1) since the anhydrous Form III of WU converts to the monohydrate form (see WU para [00132]) and hence is not “stable”.  Furthermore, WU fails to disclose 1) a preparation of anhydrous p-toluenesulfonic acid salt of niraparib under anhydrous conditions; and 2) a stabilized form of p-toluenesulfonic acid salt of niraparib (see also “Background of the Disclosure” pp. 1-2 of the instant Specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625